DETAILED ACTION
Claims 1-18 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a blind fastener for fastening a plurality of members to be fastened having fastening holes” at lines 1-2.  It is unclear whether the fastening holes are part of the blind fastener or of the members to be fastened.  The examiner notes that the fastener does not require the plurality of members, and is understood to reflect intended use.
Regarding claim 1, it is unclear what limitations are part of the preamble and which are not.  The examiner notes the lack of a transitional phrase such as “comprising” or “consisting of,” although the verb “having” is present at line 1.  If the claims are directed to a blind fastener, it is unclear what structures are part of the blind fastener.  For example, the phrase “equipped with a bolt having a shaft” might define a bolt which is part of a blind fastener assembly, or might define the plurality of members to be fastened, or might define another aspect of the environment in which the blind fastener is intended to be used.
Claim 1 recites “equipped with a bolt having a shaft that extends in one direction and is inserted into the fastening hole” at lines 2-3.  Claim 1 previously recites “fastening holes” at line 2, such that it is unclear into which fastening hole the bolt or shaft is inserted.
Claim 1 recites the limitation "the other-side end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other-end side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites “the other-side end” at line 5.
Claim 1 recites “wherein a tapered surface having a diameter reduced toward the other-side end of the first sleeve is formed on a portion of the washer portion in contact with the member to be fastened and first-side end thereof” at lines 13-15.  It is unclear what this claim limitation requires.  It appears there may be missing or superfluous words in this portion of the claim.
Claims 2-18 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 2 recites the limitation "the tip" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the end of the body" in at line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the screw cut on the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 7 and 8 are rejected for the same recitation.
Claims 4, 7, and 8 are identical.  Thus, claims 9 and 10, which are identical except for depending from claims 7 and 8, respectively, are identical.  Similarly, claims 13, 14, and 15 are identical except for depending from claims 4, 7, and 8 respectively, and thus are identical.  Claims 17 and 18 contain the same limitations except for their respectively dependencies, but each depend from functionally identical claims 9 and 10 and are thus, further, identical to each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 4,033,222 to Wilson (hereinafter “Wilson”).
Regarding claim 1, Wilson discloses a blind fastener (10) for fastening a plurality of members (15) to be fastened having fastening holes (14), equipped with a bolt (12) having a shaft (21), that extends in one direction and is inserted into the fastening hole (see Fig. 2), and a head (20) with a diameter larger than that of the shaft at one end of the shaft (see Fig. 1); a first sleeve (27) having a cylindrical shape through which the shaft is inserted (see Fig. 2), a first-side end (left end at portion 37; see Fig. 2) of which is in contact with the head (see Fig. 6, equivalent structures denoted with primes) and the other-side end (rightmost end of sleeve 27 with respect to Fig. 2) of which is inserted into the fastening hole (14; see Col. 4, lines 44-46); a washer portion (28) that has a tubular shape (see Fig. 1) through which the shaft (21) is inserted, is arranged adjacent to the first sleeve on the other-end side (see Fig. 2) of the first sleeve (27) so as to be in contact with the member to be fastened (see Fig. 6), a first-side end of which entering the fastening hole (14; sleeve 27 passes through fastening hole, see Col. 4, lines 44-46); and a nut (11) arranged so as to be adjacent to the washer portion (28) and screwed with the bolt (by threads 19); wherein a tapered surface (at 39) having a diameter reduced toward the other-side end of the first sleeve (27) is formed on a portion of the washer portion (28) in contact with the member to be fastened and first-side end thereof (see Fig. 6), a tapered surface (at 31) whose diameter increases toward the first-side end of the washer (28) is formed at the other-side end of the first sleeve (27), and the other-side end (at 39) of the first sleeve (27) and the first-side end (at 31) of the washer portion (28) are in contact with each other on the tapered surfaces (see Fig. 2; respective tapered surfaces aligned to engage one another when compressed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 7-10
Claims 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of United States Patent 5,702,214 to Duran (hereinafter “Duran”).
Regarding claim 4, Wilson discloses the limitations of claim 1, however Wilson does not disclose that the nut has an inner nut screwed into the shaft on an inner circumference and an outer nut provided on the outer circumference of the inner nut.
However, it is known in the art of blind fasteners to provide cooperating inner nuts and outer nuts which are threadedly engaged. For example, Duran teaches such a nut. Duran teaches a fastener assembly (10; see Fig. 1) including a bolt (13) having a threaded portion (15) which engages a nut assembly (24, 25).  The nut assembly includes an outer nut (24) having threads (see Fig. 4) and an inner nut (25) which has outer threads which engage the outer nut and inner threads which engage the bolt (13; see Fig. 4).  Duran teaches that in use, the nut assembly may deform during threading to indicate that the fastener assembly (10) is properly set against workpieces (11, 12; see Col. 3, lines 43-56).  Duran teaches that the threading on the respective inner nut and outer nut are in the same direction (see Col. 3, lines 61-67; nuts threaded together).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Wilson to use a nut assembly such as the nut assembly taught by Duran rather than a single nut. (See MPEP 2143(C)). The resulting apparatus would advantageously provide for verification that the fastener is properly set when used to secure multiple workpieces.
Thus, the combination of Wilson and Duran teaches the limitations of claim 4.
Claims 7 and 8 are identical to claim 4, and are rejected in the same manner as claim 4.
Regarding claim 5, the combination of Wilson and Duran teaches the limitations of claim 4. The combination does not explicitly disclose that the coefficient of friction between the washer and the outer nut is smaller than the coefficient of friction between the shaft and inner nut.  However, Duran teaches that the inner nu may be deformed onto the shaft such that the inner nut is locked to the shaft (see Col. 3, lines 48-56), while the outer nut can continue to rotate (Col. 3, lines 61-67).  Further, Wilson teaches that the sleeves (27, 28, 29) may be formed of stainless steel or various alloys (see Col. 5, lines 55-60).  One having ordinary skill in the art would reasonably understand that respective components may be locked to each other in the deformed condition such that the coefficient of friction between the washer and the outer nut is smaller than the coefficient of friction between the shaft and the inner nut, and the coefficient of friction between the bolt and the first sleeve is smaller than the coefficient of friction between the coefficient of friction between the shaft and the inner nut.
Thus, the combination of Wilson and Duran teaches the limitations of claim 5.
Claims 9 and 10 are functionally identical to claim 5, and are thus rejected for the same reasons as presented above with respect to claim 5.
Claim 6
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of United States Patent 3,796,125 to Campbell et al. (hereinafter “Campbell”).
Regarding claim 6, Wilson discloses the limitations of claim 1, however Wilson is silent regarding the type of screw on the shaft.  Wilson teaches that the shaft may have threading on the shank (21).
It is known in the art of blind fasteners to provide bolts which have fine threads.  For example, Campbell teaches a blind fastener (see title) including a bolt (12).  Campbell teaches that the bolt may have threaded portions (22 and 38) which may be fine threads (see Col. 5, lines 36-37).  Campbell teaches that using a fine thread may provide mechanical advantages for the engagement of the bolt with a sleeve (14; Col. 5, lines 40-48).
It would have been obvious to one having ordinary skill in the art to modify the device taught by Wilson to include fine threading, as taught by Campbell. (See MPEP 2143(A)).  The resulting device would be reasonably expected to behave in a predictable manner without modification of the principles of operation of Wilson.  Further, a bolt having a fine thread may provide mechanical advantages when engaging with a sleeve, as taught by Campbell. (See MPEP 2143(C)).
Thus, the combination of Wilson and Campbell teaches the limitations of claim 6.
Claims 13-18
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Duran as applied to claims 4-5 and 7-10 above, and further in view of United States Patent 3,796,125 to Campbell et al. (hereinafter “Campbell”).
Regarding claim 13, the combination of Wilson and Duran teaches the limitations of claim 4, however Wilson is silent regarding the type of screw on the shaft.  Wilson teaches that the shaft may have threading on the shank (21).
It is known in the art of blind fasteners to provide bolts which have fine threads.  For example, Campbell teaches a blind fastener (see title) including a bolt (12).  Campbell teaches that the bolt may have threaded portions (22 and 38) which may be fine threads (see Col. 5, lines 36-37).  Campbell teaches that using a fine thread may provide mechanical advantages for the engagement of the bolt with a sleeve (14; Col. 5, lines 40-48).
It would have been obvious to one having ordinary skill in the art to modify the device taught by Wilson to include fine threading, as taught by the combination of Campbell and Duran. (See MPEP 2143(A)).  The resulting device would be reasonably expected to behave in a predictable manner without modification of the principles of operation of Wilson.  Further, a bolt having a fine thread may provide mechanical advantages when engaging with a sleeve, as taught by Campbell. (See MPEP 2143(C)).
Thus, the combination of Wilson, Duran, and Campbell teaches the limitations of claim 13.
Claims 14 and 15 are functionally identical to claim 13, and are thus rejected for the same reasons as claim 13.
Regarding claim 16, the combination of Wilson and Duran teaches the limitations of claim 4, however Wilson is silent regarding the type of screw on the shaft.  Wilson teaches that the shaft may have threading on the shank (21).
It is known in the art of blind fasteners to provide bolts which have fine threads.  For example, Campbell teaches a blind fastener (see title) including a bolt (12).  Campbell teaches that the bolt may have threaded portions (22 and 38) which may be fine threads (see Col. 5, lines 36-37).  Campbell teaches that using a fine thread may provide mechanical advantages for the engagement of the bolt with a sleeve (14; Col. 5, lines 40-48).
It would have been obvious to one having ordinary skill in the art to modify the device taught by Wilson to include fine threading, as taught by the combination of Campbell and Duran. (See MPEP 2143(A)).  The resulting device would be reasonably expected to behave in a predictable manner without modification of the principles of operation of Wilson.  Further, a bolt having a fine thread may provide mechanical advantages when engaging with a sleeve, as taught by Campbell. (See MPEP 2143(C)).
Thus, the combination of Wilson, Duran, and Campbell teaches the limitations of claim 16.
Claims 17 and 18 are functionally identical to claim 16, and are thus rejected for the same reasons as claim 16.
Allowable Subject Matter
Claims 2-3 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 4 be found allowable, claims 7-8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 14 and 15 are also functionally identical to each other and claim 13, the only difference being that the claims depend from functionally identical claims 4, 7, and 8.
Claims 9 and 10 are identical to claim 5, such that claims 16-18 are also identical to each other.
Thus, should claim 4 be found allowable, each of claims 7 and 8 will be objected to under 37 CFR 1.75 as being substantial duplicates.  Should claim 13, which depends from claim 4, be found allowable, claims 14-15 will be objected to. Should claim 5 be found allowable, claims 9-10 will be objected to.  Should claim 16, which depends from claim 5, be found allowable, claims 17 and 18 will be objected to. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to blind fastener assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/21/2022